DETAILED ACTION
Response to Amendment
Claim 1 is amended. Claims 12-14 are newly added. The previous 35 USC 112 rejections and claim objections are overcome by the amendments.  
Response to Arguments
The Examiner respectfully disagrees with Applicant’s argument that there is no programming in Komatsu, and points again to [0080, 0097] which teach a program-use data base and a controlling program is formed. These paragraphs were previously noted as teaching this limitation, however they were not addressed in the remarks. See e.g. at least [0097] at “In a case where a positional controlling operation is carried out along a predetermined trajectory, the desired actions of the robot arm 5 are preliminarily given to an operation trajectory program stored in the operation trajectory program-use data base 37 as positions (r.sub.d0, r.sub.d1, r.sub.d2, . . . ) at respective points of time (t=0, t=t.sub.1, t=t.sub.2, . . . ) in accordance with desired operations…” Thus the Examiner contends Komatsu does teach preprogramming is provided to the robot of Komatsu. The Examiner further notes that the robot of Komatsu is tasked with contacting/holding the surface of an object 3 as shown throughout the drawings and figures as part of the control program (see at least [0164, 0165]), thus is appears the newly added limitation is also met by Komatsu.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2010/0152896).
Regarding claims 1 and 13, Komatsu teaches a method for programming a force to be exerted by a working end of a robot along at least a part of a preprogrammed trajectory of the working end, the method comprising the steps of: 
moving the working end of the robot on said at least a part of the preprogrammed trajectory on the surface (see at least [0080, 0090, 0093, 0095, 0097, 0100, etc.] which teaches a trajectory based on a trajectory program-use database and trajectory 
in at least one position during the movement, an operator causing a force to be exerted on the working end, which force is opposed to that to be applied during the task and which has an intensity proportional to that to be applied during the task (via at least the force detection unit which converts the input from an operator to a proportional output, see at least [0092, 0138, 0159, 0166]) 
determining the force to be applied during the task from the resistant force exerted by the robot to maintain the working end on the trajectory (Komatsu teaches a transporting force estimation unit and error compensation which keeps the robot in the proper trajectory, see at least [0092, 0093, 0095, 0097, 0098, 0100, 0131, etc.]), 
However, Komatsu does not appear to explicitly disclose storing the force thus determined in association with the position of the working end during the exertion of the opposed force. However, Komatsu teaches the control unit carries out a force controlling operation based on a determined force that is set at least partially based on the force detection unit. The control unit also detects when the object has been placed based on the force calculation (see at least [0059, 0060, 0062, 0067, 0073, 0091, 0095, 0097]). Thus the Examiner contends, from Komatsu’s own teaching that it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention that the force exerted on the robot by the human must be at least temporarily stored in order to provide the force in the vertical direction and allow for the force 
Komatsu further teaches the newly added limitation to claim 13 which recites during performance of the task carrying out the following step: executing the control program of the robot so that the robot moves the working end along the preprogrammed trajectory and exerts the stored force on the surface (see at least [0117, 0123, 0165] which teaches the operator input contributes to the force applied to the object 3). 
Regarding claim 2, Komatsu teaches since the task must be performed using a tool, the working end is equipped with the tool during the movement of the working end along the programmed trajectory (the equivalent tool of Komatsu is the hand 30 of at least figure 4A and [0076, 0091, etc.]).  
Regarding claims 3 and 4, Komatsu teaches  the opposed force is exerted by means of a mechanical link/elastic element connected to the working end or to an element secured thereto (see at least figures 1, 4, 5, 6, 12, 13, [0067, 0084, 0087, etc.] which teach the arm/wrist/hand of Komatsu is connected with mechanical links which turn and are rotatable with at least 6 DOF, thus meeting the broadly claimed “mechanical link” and “elastic” limitations).   	
Regarding claim 5, Komatsu teaches he determination of the force to be applied, followed by its storing, is activated by an operator command (as set forth in the above noted paragraphs, the operator activates the force applied by the robot by applying an input force to the robot). 
Regarding claim 6, Komatsu teaches the determination of the force to be applied and its storing are carried out continuously along at least a part of the trajectory 
Regarding claim 7, Komatsu teaches the resistant force is determined by measuring an electrical supply current of the motorization of the robot arm (at least [0092, 0093, 00095, 0096] teaches measuring the force based on motor current using a current sensor and the current values of the joints)
Regarding claim 8, Komatsu teaches the resistant force is determined from a measurement by a force sensor arranged on the working end or an element secured thereto (see at least [0091, 0117, 0132, 0147]).  
Regarding claim 9, Komatsu teaches the resistant force is determined from a measurement by a force sensor arranged on a handgrip of the working end or an element secured thereto, by the operator (per at least [0091], the force sensor is located between the hand and the wrist portion of the robot).  
Regarding claim 10, Komatsu teaches a final step to check the programming, during which the robot arm is commanded to move along said at least a part of the trajectory while the operator is in contact with the working end such that the operator feels the force applied by the robot arm (via the teaching of the person 2 in contact with the robot arm 5, see at least [0076, 0106, 0109, 0121, 0123, etc.]).
Regarding claim 11, Komatsu teaches robot having a computer control unit programmed to implement the method as claimed in claim 1 (see at least [0013, 001, 0026, 0057, etc.] and figure 8).
Regarding claims 12 and 14, Komatsu teaches during the step of moving the working end of the robot on said at least a part of the preprogrammed trajectory on the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                             
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664